       Case 6:20-cv-00024-CCL Document 34 Filed 10/14/20 Page 1 of 3




                IN THE UNITED ST ATES DISTRICT COURT

                     FOR THE DISTRICT OF MONT ANA

                               HELENA DIVISION


 DIANA CORZINE,                              CV 20-24-H-CCL
                      Plaintiff,
                                             PROTECTIVE ORDER
          vs.

 UNITED STATES DEPARTMENT
 OF VETERANS AFFAIRS and
 ROBERT L. WILKIE,
 SECRETARY OF VETERANS
 AFFAIRS,

                      Defendants.


      The United States has filed an unopposed motion for protective order,

together with a stipulation between Plaintiff and the United States, to allow the

United States to produce unprivileged information from the personnel and

employment files of certain physicians and to produce documents containing

sensitive information and evidence protected by the Privacy Act, 5 U.S.C. § 552a.

Such production would allow the United States to respond to discovery requests, to

potentially utilize information in its own defense, and to meet disclosure

obligations.
         Case 6:20-cv-00024-CCL Document 34 Filed 10/14/20 Page 2 of 3



         This case involves claims of employment discrimination under Title VII and

retaliation under Title VII and the Fair Labor Standards Act. Plaintiff intends to

ask the United States to produce employment I personnel files of the referenced

physicians, including documents related to hiring and employment. Based on the

parties' stipulation, and a review of the brief in support of the order, and good

cause appeanng,

         IT IS HEREBY ORDERED as follows:

         1. All documents, information, and evidence produced in this

litigation related to any personnel or employment files shall be used only for the

purposes of and within the confines of this case. All such documents and items

shall be shown only to the parties to this case, their attorneys and attorneys'

employees, any parties' experts or consultants, judges, court personnel, mediators

agreed upon by the parties, and/or witnesses during or in preparation for deposition

or trial testimony. Such documents may be used as exhibits during depositions,

motions for summary judgment, and for trial. None of the documents or

information described above shall be released, shown to, or otherwise disclosed to

any other person, firm or entity, except as described above, unless ordered by the

Court.




                                          2
       Case 6:20-cv-00024-CCL Document 34 Filed 10/14/20 Page 3 of 3



      2. At the conclusion of this lawsuit, all of the documents described above

and items shall be returned to counsel for Defendant United States, or destroyed by

Plaintiffs counsel.

      3. Notwithstanding anything to the contrary contained herein, in no event

shall this Stipulation for Protective Order be construed as a waiver by any of the

parties of the right to assert any privilege against disclosure, or any other basis

justifying the non-disclosure of documents, including but not limited to the

attorney-client and work product privileges. The parties retain the right to

interpose objections to specific discovery requests or responses, and to submit

motions seeking to quash production of documents or to compel production.
                         -f-1,
     Dated this _/     1/ 'day of October, 2020.




                                           3
